

Exhibit 10.12


RESTRICTIVE COVENANT AGREEMENT


This Restrictive Covenant Agreement (this “Agreement”) is made and entered into
as of May 28, 2010, by and between __________________, a Delaware limited
liability company (the “Seller”), having its principal place of business at
______________________, and Clarus Corporation, a Delaware corporation (the
“Company”), having its principal place of business at 2084 East 3900 South, Salt
Lake City, UT 84124.
 
WHEREAS, the Company, through Sapphire/Everest Acquisition, LLC (“Purchaser”), a
Delaware limited liability company and a wholly-owned subsidiary of the Company,
is acquiring all of the issued and outstanding  capital stock of Gregory
Mountain Products, Inc., a Delaware corporation (“GMP”), pursuant to the terms
and conditions of the Merger Agreement;
 
WHEREAS, the Seller is one of two stockholders of GMP and the Company desires to
be assured that the goodwill of GMP remains intact after the Closing; and


WHEREAS, it is a material inducement that the Seller enter into this Agreement
for the Company to enter into the Merger Agreement.


NOW, THEREFORE, in consideration of the terms, conditions and other provisions
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Merger Agreement.  As used in this Agreement, the
following terms shall have the following meanings:


“Business” shall mean the business of GMP, including manufacturing, assembling,
licensing, distributing, marketing and selling commercial expedition, technical
backpacking and non-technical/“lifestyle” packs and bags.


“Competitive Business” shall mean any business competitive with the Business.
 
“Merger Agreement” shall mean that certain merger agreement  dated as of May 7,
2010, among Clarus Corporation, (the “Company”), Everest/Sapphire Acquisition,
LLC, Everest Merger I Corp., Everest Merger II, LLC, Gregory Mountain Products,
Inc. and Kanders GMP Holdings, LLC and Schiller Gregory Investment Company, LLC.


“Restricted Period” shall mean a consecutive three year period commencing on the
Closing Date, subject to the tolling provisions hereof.

 
 

--------------------------------------------------------------------------------

 

1.           Restrictive Covenant.  For purposes of Section 1 and Section 2 of
this Agreement, all references to the Company shall be deemed to include each
Subsidiary and each of their respective successors and assigns, including,
without limitation, the Purchaser, and all references to the Seller shall be
deemed to include all of the Affiliates, heirs and personal and legal
representatives of the Seller.  The Seller acknowledges that in order to assure
the Company that GMP will retain the value of GMP as a “going concern,” the
Seller on behalf of itself and on behalf of its Affiliate and any of their
respective employees, agents or others under their control, agrees not to
utilize its special knowledge of the Business and its relationships with
customers, prospective customers, suppliers and others or otherwise to compete
with the Company in the Business during the Restricted Period.  Except with
respect to the Seller’s ownership of the securities of the Company, during the
Restricted Period, the Seller shall not, and shall cause its Affiliates to not,
permit any of their respective employees, agents or others under their control
to, directly or indirectly, on behalf of the Seller or any Affiliate to engage
or have an interest, anywhere in the world in which the Company conducts
business or markets or sells its products as of the Closing Date, alone or in
association with others, as principal, officer, agent, employee, director,
partner or stockholder (except as an owner of two percent or less of the stock
of any company listed on a national securities exchange or traded in the
over-the-counter market), whether through the investment of capital, lending of
money or property, rendering of services or capital, or otherwise, in any
business involving, relating or similar to, directly or indirectly, the
Business.  During the Restricted Period, the Seller shall not, and shall cause
its Affiliates to not, permit any of their respective employees, agents or
others under their control to, directly or indirectly, on behalf of the Seller
or any Affiliate, to (i) accept Competitive Business from, or solicit the
Competitive Business of any Person who, to the Seller’s knowledge, is, or who
had been at any time during the preceding three years, a customer, known
prospective customer, or supplier of the Business conducted by the Company; or
(ii) recruit or otherwise solicit or induce any Person who is an employee or
consultant of, or otherwise engaged by Company, to terminate his or her
employment or other relationship with Company, or such successor, or hire any
person, other than Gray Hudkins, Robert Schiller or Warren B. Kanders, who has
left the employ of the Company, during the preceding two years.
 
(b)           The Seller shall not, and shall cause its Affiliates to not,
permit any of their respective employees, agents or others then under their
control to, directly or indirectly, (i) make or cause to be made, any statements
that are disparaging or derogatory concerning the Business, the Company or its
businesses, customers, suppliers, services, reputations, or prospects, or the
Company’s past or present officers, managers, members, employees and agents;
(ii) request, suggest, influence or cause any party, directly or indirectly, to
cease doing business with or to reduce its business with the Company or do or
say anything which could reasonably be expected to damage any of the business,
supplier, or customer relationships of the Company; or (iii) use or purport to
authorize any Person to use any Intellectual Property which is the same as or
similar to that used currently or in the past in connection with any product or
service in respect of the Business by the Company.

 
2

--------------------------------------------------------------------------------

 

2.           Confidentiality.  The Seller acknowledges that the intangible
property and all other confidential or proprietary information with respect to
the Business are valuable, special and unique assets of the Company.  The Seller
shall not, at any time after the Closing Date, disclose, directly or indirectly,
to any Person, or use or purport to authorize any Person to use any confidential
or proprietary information with respect to the Company, whether or not for their
own benefit, without the prior written consent of the Purchaser unless required
by Law, including, without limitation, (i) Trade Secrets, intangible property,
marketing plans, business plans and strategies; (ii) confidential or proprietary
information relating to products or services; (iii) the names of customers and
contacts, vendors and suppliers, the cost of materials and labor, the prices
obtained for services sold (including the methods used in price determination,
manufacturing and sales costs), compensation paid to employees and consultants
and other terms of employment, production operation techniques or any other
confidential or proprietary information of, about or pertaining to the Business,
and any other confidential or proprietary information and material relating to
any customer, vendor, licensor, licensee, or other party in connection with the
Business; and (iv) any other confidential or propriety information which the
Seller acquired or developed in connection with or as a result of his being a
shareholder, officer, director, employee, agent or representative of GMP,
excepting in each instance (i) – (iv) only such information as (a) is already
known to the public or which may become known to the public without any fault of
the Seller in violation of any confidentiality restrictions, (b) (i) was
available to the Seller (prior to its delivery to the Seller by the Company) or
(ii) becomes available to the Seller on a non-confidential basis from a Person
other than the Company who is not otherwise bound by a confidentiality agreement
with respect to such information or is otherwise prohibited from transmitting
the information to the Seller, or (c) can be proven to have been independently
developed by the Seller without reference to such information.
 
3.           Continuing Obligations; Equitable Remedies.  The restrictions set
forth in Sections 1 and 2 are considered by the parties to be reasonable for the
purposes of protecting the value of the business and goodwill of GMP.  The
Seller acknowledges that the Company would be irreparably harmed and that
monetary damages would not provide an adequate remedy to the Company in the
event the covenants contained in Sections 1 and 2 were not complied with in
accordance with their terms.  Accordingly, the Seller agrees that any breach by
him of any provision of Sections 1 or 2 shall entitle the Company to injunctive
and other equitable relief to secure the enforcement of these provisions, in
addition to any other remedies (including damages) which may be available to the
Company.  If the Seller or any of its respective Affiliates breaches the
covenant set forth in Section 1, the running of the Restricted Period described
therein shall be tolled for so long as such breach continues.  It is the desire
and intent of the parties that the provisions of Sections 1 and 2 be enforced to
the fullest extent permissible under the laws and public policies of each
jurisdiction in which enforcement is sought.  If any provisions of Section 1 or
2 relating to the time period, scope of activities or geographic area of
restrictions is declared by a court of competent jurisdiction to exceed the
maximum permissible time period, scope of activities or geographic area, as the
case may be, the time period, scope of activities or geographic area shall be
reduced to the maximum which such court deems enforceable.  If any provisions of
Section 1 or 2 other than those described in the preceding sentence are
adjudicated to be invalid or unenforceable, the invalid or unenforceable
provisions shall be deemed amended (with respect only to the jurisdiction in
which such adjudication is made) in such manner as to render them enforceable
and to effectuate as nearly as possible the original intentions and agreement of
the parties.  The Seller agrees that it will be responsible for any breach of
this Agreement by it or its Affiliates or any of their respective employees,
agents or others under their control.

 
3

--------------------------------------------------------------------------------

 

4.           Indemnification; Costs of Enforcement.  The Seller agrees to be
responsible for and shall pay and indemnify and hold harmless Company and its
respective Affiliates, members, managers, officers, employees and agents from,
against and in respect of, the full amount of any and all liabilities, damages,
claims, deficiencies, fines, assessments, losses, Taxes, penalties, interest,
costs and expenses, including, without limitation, reasonable fees and
disbursements of counsel (collectively, “Losses”), and any and all actions,
suits, proceedings, demands, assessments or judgments incidental to any of the
foregoing arising from, in connection with, or incident to any breach or
violation of any of the covenants or agreements of the Seller (whether made on
behalf of himself/itself or his/its Affiliates) set forth in Section 1 or 2 of
this Agreement.  Notwithstanding the foregoing if any party brings an action to
enforce any part of this Agreement or to obtain damages for a breach thereof,
the prevailing party in such action shall be entitled to recover from the
non-prevailing party all attorney's fees and expenses incurred by the prevailing
party in such action.


5.           Representations and Warranties.  Each party to this Agreement
represents and warrants to each other party to this Agreement that (a) the
execution, delivery and performance by each party to this Agreement constitutes
the legal, valid and binding obligation of such party and (b) such party is not
a party to any agreement or other restriction which restricts such party from
entering into this Agreement.


6.           Counterparts.  This Agreement may be executed in any number of
counterparts each of which shall be deemed an original but all of which together
shall constitute one and the same instrument.  The exchange of copies of this
Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.
 
7.           Participation of the Parties.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement and both parties have
either consulted with counsel of their choosing or have had the opportunity to
consult with counsel of their choosing and have waived such opportunity.  If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly and no presumption or burden of proof shall
arise favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement.
 
8.           Entire Agreement; Waiver and Modification. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersedes all prior agreements, both written and
oral, with respect to such subject matter.  Any provision of this Agreement may
be waived at any time in writing by the party which is entitled to the benefits
thereof.  No change, modification, extension, termination, notice of
termination, discharge, abandonment or waiver of this Agreement or any of its
provisions, nor any representation, promise or condition relating to this
Agreement, will be binding upon any party unless made in writing and signed by
such party.
 
9.           Successors. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 
4

--------------------------------------------------------------------------------

 

10.           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.


[Signature Page Follows]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date and year first above written.
 

   
CLARUS CORPORATION
           
By:
 
________________, Individually and on
   
  Name: Philip A. Baratelli
behalf of Seller
   
  Title: Chief Financial Officer


 

--------------------------------------------------------------------------------

 